DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been examined.
	P = paragraph, e.g. p5 = paragraph 5.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Comments:  Both prior arts disclose applicant’s main argument, i.e. displaying various limits, including upper, lower, middle, etc.  limit of a strength/force level of a regeneration brake.  Further, either of the new references, taken alone, disclose the proposed amended invention.  Setting various levels/limits for a regenerative brake force/strength is very well known.  Further Displaying this data on a display device is well known in the art.
Applicant is further urged to review Saida, USPAP 2012/0053804, a prior art considered but not utilized, since the two prior art utilized below are sufficient.  Saida discloses setting and displaying regenerative braking force/strength as well.  Saida is listed in the conclusion section and on Notice of References Cited, form 892.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Shimizu et al. 2018/0201,140.

As per claims 1, 12 and 13, Shimizu discloses a control device/method/computer readable medium configured to control a vehicle, the device comprising: a traveling control unit configured to set a strength level of regeneration brake to be provided by the vehicle (p’s 19, 83, 39, 66-68, 75, 83, 89; claim 19; fig’s 1, 4, 7, 8); figure 1 of Shimizu discloses:

    PNG
    media_image1.png
    940
    632
    media_image1.png
    Greyscale


And an output control unit capable of displaying, on a display device of the
vehicle, an indicator representing an upper limit of a settable strength level of
regeneration brake (p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19).  Paragraph 75 of Shimizu discloses:
[0075] With this embodiment, in particular, the display unit 42 provides a visual indication for the driver indicating the selected braking force. As described above, the selection of the regenerative braking force is performed through the operation unit 40, in which such one of the level-select-positions that corresponds to a desired regeneration level is selected, and the display unit 42 indicates the selected regeneration level thus selected.
	As per claim 2, Shimizu discloses wherein the indicator further represents a current setting of the strength level of regeneration brake ( claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p19:
	[0019] According to the invention as claimed in claim 9, there is provided the regenerative braking force control apparatus, further comprising: a display unit for providing a visual indication for the driver indicating the selected braking force; wherein: the notifier unit causes the display unit to provide different visual indications between when the selected braking force is determined to be unacceptable and when the selected braking force is determined to be acceptable.


As per claim 3, Shimizu discloses wherein the number of first marks included in the indicator represents the current setting of the strength level of regeneration brake, and a sum of the number of first marks and the number of second marks included in the indicator represents the upper limit of the settable strength level of regeneration brake (p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p83:
	[0083] For example, Output-Requested-Torque value to be set when the regenerative braking force is selected at B5-regeneration-level may be several times greater than that to be set when the regenerative braking force is selected at B2-regeneration-level. If the frictional resistance of road surfaces is being lowered due to rain or snow and the tire performance is not good enough, then too high a selected regenerative braking force may cause locking up of the tires and/or unstable behavior of the vehicle.
As per claim 4, Shimizu discloses wherein at least one of the first mark and/or the second mark has a shape representing a direction in which display of the mark is added (fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 4:

    PNG
    media_image2.png
    335
    627
    media_image2.png
    Greyscale

As per claim 5, Shimizu discloses wherein the vehicle further comprises a paddle configured to receive a change instruction of the current setting of the strength level of regeneration brake from a driver (p’s 66-68; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 8:

    PNG
    media_image3.png
    923
    645
    media_image3.png
    Greyscale

As per claim 6, Shimizu discloses wherein if the current setting of the strength level of regeneration brake is changed without depending on a change instruction from a driver, the output control unit blinks the indicator (p’s 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19p’s 75; fig’s 1 and 7; p 19), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 8 pictured above.
As per claim 7, Shimizu discloses wherein if the current setting of the strength level of regeneration brake cannot be changed according to a change instruction from a driver, the output control unit blinks the indicator (p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p’s 66-67:
[0066] Some of the level-select-positions are selectable by operation of the mode selector lever 402 and arranged in a first level-shift-pattern. The other level-select-positions are selectable by operation of the paddle switch pair 404 and arranged in a second level-shift-pattern. The six regeneration levels B0-B5 are predefined such that the regenerative braking force generated with B0-regeneration-level is the lowest, and those generated at B1-, B2-, B3-, B4- and B5-regeneration-levels are higher in this order. The higher the regenerative force, the stronger deceleration feeling the driver feels and the more regenerative electric energy is generated (thus, the greater regenerative torque is produced) during regenerative braking.
[0067] Among the six regeneration levels B0-B5, B2-regeneration-level is default, that is, B2-regeneration-level is selected by the apparatus in the initial state. In addition, when the mode selector lever 402 is operated into D-position, as well as when the paddle switch pair 404 is operated to select BC-level-select-position, B2-regeneration-level is selected.
As per claim 8, Shimizu discloses wherein if the current setting of the strength level of regeneration brake is changed, the output control unit notifies a driver of the change (fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 1:

    PNG
    media_image1.png
    940
    632
    media_image1.png
    Greyscale

	As per claim 9, Shimizu discloses wherein the output control unit displays the indicator in a region adjacent to a region in which an indicator representing an input position of a shift lever is arranged (p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 1 pictured above.
	As per claim 10, Shimizu discloses wherein the output control unit displays the indicator in each of a case in which a one-pedal function of controlling a driving force of the vehicle in accordance with an operation amount of an accelerator pedal falling within a first range and the braking force of the vehicle in accordance with the operation amount of the accelerator pedal falling within a second range is enabled, and a case in which a paddle shift function of, when the one-pedal function is disabled, changing the current setting of the strength level of regeneration brake without an accelerator operation in accordance with an instruction from a driver via one of a shift lever and a paddle is enabled (p’s 39 and 42-43; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p’s 39 and 42:
	[0039] The regenerative braking control apparatus 10 includes a vehicle electronic control unit (vehicle-ECU) 22, an electric motor 24 (serving as a drive motor generator), an inverter 26, a battery 28, a battery management unit (BMU) 30, an accelerator pedal position sensor 32, a brake pedal position sensor 34, a road wheel speed sensor 36, a vehicle acceleration sensor 38, a steering angle sensor 39, an operation unit 40 (including a mode selector lever 402 and a pair of paddle switches 404), a display unit 42 and an audio speaker 44.
	[0042] More specifically, when a Drive-Request signal (which is produced depending on pressing down of the accelerator pedal by the driver) is detected through the accelerator pedal position sensor 32, the electric motor 24 is powered by the electric energy, which is supplied from the battery 28 and converted into AC current by the inverter 26, and outputs drive torque (or driving power for running) to be transmitted to the road wheels of the electrically driven vehicle.
[0043] Further, when the accelerator pedal is fully released by the driver, this is detected through the accelerator pedal position sensor 32, and the electric motor 24 is caused to operate as a generator for the electric power generation. That is, the electric motor 24 receives torque from the road wheels to perform regenerative power generation, when reactive torque of the electric motor 24 is transmitted onto the road wheels and used as braking force (the “regenerative braking force”) for the vehicle. The electric energy generated by the regenerative electricity generation is converted into DC current by the invertor 26 and charged into the battery 28.
	As per claim 11, Shimizu discloses wherein in a case in which the upper limit of the settable strength level of regeneration brake is changed from a first level to a second level and then back to the first level the output control unit displays the indicator representing the upper limit of the second level (claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figures 1, 4 and 8 pictured above.
	As per claim 14, Shimizu discloses wherein the upper limit of the settable strength level of regeneration brake is changed in accordance with a state of
the vehicle (p’s 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 1.
	As per claim 15, Shimizu discloses wherein the upper limit of the settable strength level of regeneration brake is changed in accordance with a state of a
battery mounted on the vehicle (p’s 39, 41-48, 108-112, 96-97, 100-101, 137, claim 13; p’s 23 and 75; fig’s 1, 7, 4 and 8; p’s 19, 83), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p’s 39 and 41-48 and figure 7:
	[0039] The regenerative braking control apparatus 10 includes a vehicle electronic control unit (vehicle-ECU) 22, an electric motor 24 (serving as a drive motor generator), an inverter 26, a battery 28, a battery management unit (BMU) 30, an accelerator pedal position sensor 32, a brake pedal position sensor 34, a road wheel speed sensor 36, a vehicle acceleration sensor 38, a steering angle sensor 39, an operation unit 40 (including a mode selector lever 402 and a pair of paddle switches 404), a display unit 42 and an audio speaker 44.
[0041] The electric motor 24 is powered by the electric energy supplied from the battery 28 to drive the road wheels (not shown) of the vehicle, as well as is capable of generating electricity during deceleration of the electrically driven vehicle. This means that the electric motor 24 serves both to drive the road wheels of the electrically driven vehicle and to perform the regenerative electricity generation.
[0042] More specifically, when a Drive-Request signal (which is produced depending on pressing down of the accelerator pedal by the driver) is detected through the accelerator pedal position sensor 32, the electric motor 24 is powered by the electric energy, which is supplied from the battery 28 and converted into AC current by the inverter 26, and outputs drive torque (or driving power for running) to be transmitted to the road wheels of the electrically driven vehicle.
[0043] Further, when the accelerator pedal is fully released by the driver, this is detected through the accelerator pedal position sensor 32, and the electric motor 24 is caused to operate as a generator for the electric power generation. That is, the electric motor 24 receives torque from the road wheels to perform regenerative power generation, when reactive torque of the electric motor 24 is transmitted onto the road wheels and used as braking force (the “regenerative braking force”) for the vehicle. The electric energy generated by the regenerative electricity generation is converted into DC current by the invertor 26 and charged into the battery 28.

    PNG
    media_image4.png
    319
    624
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. 2018/0201,140, and further in view of Kokubo et al. USPAP 2007/0018499.
As per claims 1, 12 and 13, Shimizu discloses a control device/method/computer readable medium configured to control a vehicle, the device comprising: a traveling control unit configured to set a strength level of regeneration brake to be provided by the vehicle (p’s 19, 83, 39, 66-68, 75, 83, 89; claim 19; fig’s 1, 4, 7, 8); figure 1 of Shimizu discloses:

    PNG
    media_image1.png
    940
    632
    media_image1.png
    Greyscale


And an output control unit capable of displaying, on a display device of the
vehicle, an indicator representing an upper limit of a settable strength level of
regeneration brake (p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19).  Paragraph 75 of Shimizu discloses:
[0075] With this embodiment, in particular, the display unit 42 provides a visual indication for the driver indicating the selected braking force. As described above, the selection of the regenerative braking force is performed through the operation unit 40, in which such one of the level-select-positions that corresponds to a desired regeneration level is selected, and the display unit 42 indicates the selected regeneration level thus selected.
Shimizu discloses all the limitations of the invention, however, arguendo, if Shimizu is or might be interpreted such that it might not explicitly disclose a control unit, then Kokubo discloses a control unit (p’s 23-24; ab; p’s 101, 105, 107, 147-150; claim 2; fig’s 5, 6, 7 and 1; (acceleration related: p’s 30-42, 87-90, 113, 137-138, 152-155); battery related (p’s 59-60, 63-65, 86, 93)).  If this interpretation is taken, then it would have been obvious to modify Shimizu to include a control unit such as that taught by Kokubo in order to have a brake apparatus for a vehicle generally sets an upper limit value of regenerative braking force to the maximum value of the regenerative braking force which can be generated at the present (Kokubo, abstract).
Kokubo further discloses via figures 6 and 5:

    PNG
    media_image5.png
    994
    605
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    968
    680
    media_image6.png
    Greyscale

As per claim 2, Shimizu discloses wherein the indicator further represents a current setting of the strength level of regeneration brake ( claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p19:
	[0019] According to the invention as claimed in claim 9, there is provided the regenerative braking force control apparatus, further comprising: a display unit for providing a visual indication for the driver indicating the selected braking force; wherein: the notifier unit causes the display unit to provide different visual indications between when the selected braking force is determined to be unacceptable and when the selected braking force is determined to be acceptable.
As per claim 3, Shimizu discloses wherein the number of first marks included in the indicator represents the current setting of the strength level of regeneration brake, and a sum of the number of first marks and the number of second marks included in the indicator represents the upper limit of the settable strength level of regeneration brake (p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p83:
	[0083] For example, Output-Requested-Torque value to be set when the regenerative braking force is selected at B5-regeneration-level may be several times greater than that to be set when the regenerative braking force is selected at B2-regeneration-level. If the frictional resistance of road surfaces is being lowered due to rain or snow and the tire performance is not good enough, then too high a selected regenerative braking force may cause locking up of the tires and/or unstable behavior of the vehicle.
As per claim 4, Shimizu discloses wherein at least one of the first mark and/or the second mark has a shape representing a direction in which display of the mark is added (fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 4:

    PNG
    media_image2.png
    335
    627
    media_image2.png
    Greyscale

As per claim 5, Shimizu discloses wherein the vehicle further comprises a paddle configured to receive a change instruction of the current setting of the strength level of regeneration brake from a driver (p’s 66-68; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 8:

    PNG
    media_image3.png
    923
    645
    media_image3.png
    Greyscale

As per claim 6, Shimizu discloses wherein if the current setting of the strength level of regeneration brake is changed without depending on a change instruction from a driver, the output control unit blinks the indicator (p’s 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19p’s 75; fig’s 1 and 7; p 19), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 8 pictured above.
As per claim 7, Shimizu discloses wherein if the current setting of the strength level of regeneration brake cannot be changed according to a change instruction from a driver, the output control unit blinks the indicator (p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p’s 66-67:
[0066] Some of the level-select-positions are selectable by operation of the mode selector lever 402 and arranged in a first level-shift-pattern. The other level-select-positions are selectable by operation of the paddle switch pair 404 and arranged in a second level-shift-pattern. The six regeneration levels B0-B5 are predefined such that the regenerative braking force generated with B0-regeneration-level is the lowest, and those generated at B1-, B2-, B3-, B4- and B5-regeneration-levels are higher in this order. The higher the regenerative force, the stronger deceleration feeling the driver feels and the more regenerative electric energy is generated (thus, the greater regenerative torque is produced) during regenerative braking.
[0067] Among the six regeneration levels B0-B5, B2-regeneration-level is default, that is, B2-regeneration-level is selected by the apparatus in the initial state. In addition, when the mode selector lever 402 is operated into D-position, as well as when the paddle switch pair 404 is operated to select BC-level-select-position, B2-regeneration-level is selected.
As per claim 8, Shimizu discloses wherein if the current setting of the strength level of regeneration brake is changed, the output control unit notifies a driver of the change (fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 1:

    PNG
    media_image1.png
    940
    632
    media_image1.png
    Greyscale

	As per claim 9, Shimizu discloses wherein the output control unit displays the indicator in a region adjacent to a region in which an indicator representing an input position of a shift lever is arranged (p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 1 pictured above.
	As per claim 10, Shimizu discloses wherein the output control unit displays the indicator in each of a case in which a one-pedal function of controlling a driving force of the vehicle in accordance with an operation amount of an accelerator pedal falling within a first range and the braking force of the vehicle in accordance with the operation amount of the accelerator pedal falling within a second range is enabled, and a case in which a paddle shift function of, when the one-pedal function is disabled, changing the current setting of the strength level of regeneration brake without an accelerator operation in accordance with an instruction from a driver via one of a shift lever and a paddle is enabled (p’s 39 and 42-43; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p’s 39 and 42:
	[0039] The regenerative braking control apparatus 10 includes a vehicle electronic control unit (vehicle-ECU) 22, an electric motor 24 (serving as a drive motor generator), an inverter 26, a battery 28, a battery management unit (BMU) 30, an accelerator pedal position sensor 32, a brake pedal position sensor 34, a road wheel speed sensor 36, a vehicle acceleration sensor 38, a steering angle sensor 39, an operation unit 40 (including a mode selector lever 402 and a pair of paddle switches 404), a display unit 42 and an audio speaker 44.
	[0042] More specifically, when a Drive-Request signal (which is produced depending on pressing down of the accelerator pedal by the driver) is detected through the accelerator pedal position sensor 32, the electric motor 24 is powered by the electric energy, which is supplied from the battery 28 and converted into AC current by the inverter 26, and outputs drive torque (or driving power for running) to be transmitted to the road wheels of the electrically driven vehicle.
[0043] Further, when the accelerator pedal is fully released by the driver, this is detected through the accelerator pedal position sensor 32, and the electric motor 24 is caused to operate as a generator for the electric power generation. That is, the electric motor 24 receives torque from the road wheels to perform regenerative power generation, when reactive torque of the electric motor 24 is transmitted onto the road wheels and used as braking force (the “regenerative braking force”) for the vehicle. The electric energy generated by the regenerative electricity generation is converted into DC current by the invertor 26 and charged into the battery 28.
	As per claim 11, Shimizu discloses wherein in a case in which the upper limit of the settable strength level of regeneration brake is changed from a first level to a second level and then back to the first level the output control unit displays the indicator representing the upper limit of the second level (claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83, 39, 66-68; fig’s 4 and 8; p’s 83, 89), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figures 1, 4 and 8 pictured above.
	As per claim 14, Shimizu discloses wherein the upper limit of the settable strength level of regeneration brake is changed in accordance with a state of
the vehicle (p’s 39, 66-68; fig’s 4 and 8; p’s 83, 89; claim 19; p’s 75; fig’s 1 and 7; p’s 19, 83), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via figure 1.
	As per claim 15, Shimizu discloses wherein the upper limit of the settable strength level of regeneration brake is changed in accordance with a state of a
battery mounted on the vehicle (p’s 39, 41-48, 108-112, 96-97, 100-101, 137, claim 13; p’s 23 and 75; fig’s 1, 7, 4 and 8; p’s 19, 83), as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Shimizu discloses via p’s 39 and 41-48 and figure 7:
	[0039] The regenerative braking control apparatus 10 includes a vehicle electronic control unit (vehicle-ECU) 22, an electric motor 24 (serving as a drive motor generator), an inverter 26, a battery 28, a battery management unit (BMU) 30, an accelerator pedal position sensor 32, a brake pedal position sensor 34, a road wheel speed sensor 36, a vehicle acceleration sensor 38, a steering angle sensor 39, an operation unit 40 (including a mode selector lever 402 and a pair of paddle switches 404), a display unit 42 and an audio speaker 44.
[0041] The electric motor 24 is powered by the electric energy supplied from the battery 28 to drive the road wheels (not shown) of the vehicle, as well as is capable of generating electricity during deceleration of the electrically driven vehicle. This means that the electric motor 24 serves both to drive the road wheels of the electrically driven vehicle and to perform the regenerative electricity generation.
[0042] More specifically, when a Drive-Request signal (which is produced depending on pressing down of the accelerator pedal by the driver) is detected through the accelerator pedal position sensor 32, the electric motor 24 is powered by the electric energy, which is supplied from the battery 28 and converted into AC current by the inverter 26, and outputs drive torque (or driving power for running) to be transmitted to the road wheels of the electrically driven vehicle.
[0043] Further, when the accelerator pedal is fully released by the driver, this is detected through the accelerator pedal position sensor 32, and the electric motor 24 is caused to operate as a generator for the electric power generation. That is, the electric motor 24 receives torque from the road wheels to perform regenerative power generation, when reactive torque of the electric motor 24 is transmitted onto the road wheels and used as braking force (the “regenerative braking force”) for the vehicle. The electric energy generated by the regenerative electricity generation is converted into DC current by the invertor 26 and charged into the battery 28.

    PNG
    media_image4.png
    319
    624
    media_image4.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saida et al. (U.S. patent application publication 2012/0053,804) discloses a bicycle regenerative brake control device basically includes a first displacement amount detecting part, a second displacement amount detecting part and a first control part. The first displacement amount detecting part is arranged to detect a first displacement amount a first brake system. The second displacement amount detecting part is arranged to detect a second displacement amount of a second brake system, which different from the first brake system. The first control part is configured to control a motor using a first control process in response to the first and second displacement amounts of the first and second brake systems such that the first control part generates a first regenerative braking force that corresponds with braking information obtained from the first displacement amount and the second displacement amount.
Nakamura et al. (U.S. patent application publication 2021/0162869) discloses a 
regenerative braking control method and a regenerative braking control device of the present invention control a drive source that generates a regenerative brake force in such a manner that an upper limit of regenerative deceleration when a driver executes manual control becomes smaller than an upper limit of regenerative deceleration when automatic control is executed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667